Citation Nr: 0123840	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for an 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to December 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  

In a rating decision in April 2001, the RO assigned a 30 
percent rating, effective on December 7, 1993; a 60 percent 
rating, effective on August 21, 1998; and 100 percent rating, 
effective on February 6, 2001, for the service-connected 
bronchial asthma.  

The RO also assigned a total compensation rating based on 
individual unemployability, effective on August 21, 1998 
through February 5, 2001.  



FINDINGS OF FACT

1.  In a decision promulgated in April 1988, a panel of three 
Members of the Board denied the veteran's reopened claim of 
service connection for an acquired psychiatric disorder.  

2.  In a decision promulgated in March 1990, an enlarged 
panel of six Members of the Board reconsidered the April 1988 
decision and denied service connection for an acquired 
psychiatric disorder.  

3.  New evidence has been presented since the Board's March 
1990 decision which bears directly and substantially on the 
veteran's claim of service connection for a nervous disorder 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the March 
1990 decision to reopen the claim of service connection for 
service connection for a nervous disorder.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June 1965 to December 
1968.  

Following his discharge from service, the veteran filed his 
original claim of service connection for a nervous disorder 
in January 1969.  At that time, the evidence of record showed 
that the veteran was treated for nervousness several times 
during active service.  

Specifically, an August 1967 hospital summary shows that the 
veteran was admitted for violent and rational behavior with a 
suicidal gesture of cutting his left forearm with a razor 
blade.  At that time, the veteran indicated that he had been 
nervous his entire life.  The veteran's entrance examination 
was negative for any complaints, findings or diagnosis of a 
psychiatric disability.  On his separation examination in 
December 1968, the veteran reported frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  

The RO denied the veteran's claim in rating decisions dated 
August and September 1969 on the basis that the evidence of 
record did not show a current psychiatric disability.  The 
veteran did not timely appeal that determination.  The RO's 
August and September 1969 decisions denying service 
connection for a psychiatric disability manifested by 
nervousness and anxiety is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2000).  

In November 1982 the veteran requested that the RO reopen the 
claim of service connection for a psychiatric disability.  In 
an April 1983 rating decision, the RO once again denied the 
veteran's claim of service connection for a psychiatric 
disability, then characterized as dysthymic disorder with 
anxiety.

Thereafter in August 1986, the veteran once again attempted 
to reopen the claim of service connection for a psychiatric 
disability.  However, in an October 1986 letter, the RO 
declined to reopen the veteran's claim as no new and material 
evidence was presented.  The veteran timely appealed that 
determination.  

In an April 1988 Board decision, the Board denied the 
veteran's claim of service connection for a psychiatric 
disability based on a finding that the veteran's psychiatric 
disability had pre-existed service and was not aggravated 
beyond the natural progress therein.  

On reconsideration by the Board in March 1990, the claim of 
service connection for a psychiatric disorder was once again 
denied as the Board determined that the April 1988 decision 
of the Board had adequate evidentiary support and that there 
was no failure on the part of the Board to apply pertinent 
the law and regulations.  

Finally, in August 1998, the veteran attempted to reopen his 
claim of service connection for a psychiatric disorder.  

In support of his claim of service connection, the veteran 
submitted additional treatment records, some of which were 
duplicative of records already associated with the claims 
file.  However, many of the other records submitted were more 
recent and had not been previously viewed.  

In addition, the veteran requested that VA obtain from the 
Social Security Administration documentation showing a grant 
of disability benefits.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.104(a) (2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  

The evidence is certainly new, as it was not of record at the 
time of the March 1990 decision.  Furthermore, some of this 
additional evidence is material as to question of service 
connection.  

In particular, there is of record a statement dated on 
February 26, 1998 from M. Greenstein, a mental health 
therapist, who reported that he had been treating the veteran 
for a schizo-affective disorder for a number years.  

Thus, the Board has been put on notice there is other 
evidence that may be relevant and probative of the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  

Nonetheless, as the Board's decision in this regard is 
favorable, the veteran is not prejudiced by the Board's 
deciding the issue in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

The Board again points out that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran should be asked in this regard to submit 
competent evidence to support his assertions that he suffers 
from current acquired psychiatric disability due to disease 
or injury that was incurred in or aggravated by service.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed psychiatric disorder.  

In addition, any other pertinent medical records should be 
obtained for review by the examiner in connection with the 
examination.  Specifically, the RO should obtain and 
associate with the claims file any pertinent records from the 
Social Security Administration with regard to the veteran's 
psychiatric disability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (2000).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should take appropriate steps 
to contact the Social Security 
Administration and request any pertinent 
documentation pertaining to any claim by 
the veteran.  These records should be 
associated with the claims file.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
psychiatric disorder(s).  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current psychiatric 
disability due to disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for a 
psychiatric disability based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



